Citation Nr: 0303672	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  01-03 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, claimed as secondary to service-connected 
bilateral flat feet, with clawtoes, and allergic vasomotor 
rhinitis.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant and her neighbor


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to 
February 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).  The Board remanded the case in January 
2002 for additional development.  The requested development 
was accomplished, and the veteran's claims file has been 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  It is not shown that the veteran suffers from a 
psychiatric disability that is proximately due to or the 
result of a service-connected disease or injury; rather, her 
psychiatric difficulties have been shown to be essentially 
secondary to job-related stress.


CONCLUSION OF LAW

Service connection for a psychiatric disability, claimed as 
secondary to service-connected bilateral flat feet, with 
clawtoes, and allergic vasomotor rhinitis, is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial considerations pertaining to VA's re-defined duties 
to assist and notify

Initially, the Board notes that, during the pendency of this 
appeal, the President signed the Veterans Claims Assistance 
Act of 2000 (hereinafter, "the VCAA"), which is currently 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
2002), and is applicable to the claim on appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  It is also noted, at 
the outset, that the final rule implementing the VCAA, which 
is also applicable to this appeal, was published on August 
29, 2001.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)(2002).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the claim hereby under 
appellate review.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2002); see also the recent decision 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
particular, it is noted that, not long after receiving the 
veteran's claim for secondary service connection, the RO had 
her examined, in December 1999, and also secured copies of VA 
outpatient medical records, which were associated with her 
file.  Having denied her claim in a February 2000 rating 
decision, the RO explained to the veteran, in that rating 
decision, that her claim had been denied because the evidence 
in her claims file failed to show any relationship between 
her nervous condition and her service-connected conditions.  
By Statement of the Case (SOC) issued in March 2001, the RO 
again explained to the veteran the rationale for its 
decision, essentially restating the fact that a denial was in 
order due to the lack of competent evidence showing a nexus 
between the veteran's psychiatric disability and her service-
connected foot condition.  In that SOC, the RO also advised 
the veteran of the enactment of the VCAA, of VA's redefined 
duties to assist and notify claimants, and of the evidence 
that was needed from her to complete her application for 
benefits.

Additional VA and private medical records produced between 
1994 and 2000 were thereafter secured, and made part of the 
file, and the veteran was re-examined by VA in May 2001, and 
then again in May 2002.  In an August 2001 Supplemental 
Statement of the Case, the RO discussed the additional 
evidence that had been secured, and once again explained that 
there was still no basis for a grant of the benefit sought on 
appeal.  Also, by letter dated in April 2002, the RO again 
advised the veteran of the enactment of the VCAA, of VA's 
redefined duties to assist and notify claimants, and of the 
evidence that was needed from her in order to show 
entitlement to the benefit sought on appeal.  The RO also 
informed the veteran therein of what had been done with her 
case, and invited her to contact VA if she had any questions 
or needed additional assistance.

The veteran has not provided any additional information or 
evidence, nor identified any additional pertinent evidence 
that may be available but not yet part of the record.  Thus, 
no additional assistance to the veteran regarding the matter 
on appeal is necessary under the VCAA.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to her case.  In the circumstances of this case, a 
remand or a request for further development of this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Factual background

A review of the evidence of record reveals that the veteran 
is service-connected for bilateral flat feet, with clawtoes, 
and allergic vasomotor rhinitis, which are currently rated as 
30 and 10 percent disabling, respectively.  She filed a claim 
for service connection for a psychiatric disability in April 
1999, contending that both service-connected disabilities 
"have caused me to experience severe and emotional problems 
at work, at home, and when I attempt any type of recreational 
activities."
 
On VA mental disorders examination in December 1999, the 
veteran denied a history of treatment for emotional problems, 
and described her current emotional status as follows:

I'm not pleased with myself anymore, feel 
depressed a lot, irritable, just 
frustrated because of chronic pain which 
dictates my life.  I used to be involved 
in a lot of activities, can't lose 
weight, and [the] stress of working as an 
adjudication officer at the [Jackson, 
Mississippi] VARO gets to me because it 
is so technical.

The veteran was described as a well developed, overweight, 
appropriately dressed and adequately groomed female who 
exhibited no unusual motor activity and who had spontaneous 
and fluent speech, and no flight of ideas or looseness of 
associations.  Mood was depressed, as was her affect.  She 
denied hallucinations, expressed no identifiable delusions, 
denied homicidal/suicidal thoughts, and was fully oriented.  
Memory was normal, insight was good, and judgment and 
abstracting abilities were adequate.  The examiner diagnosed 
an adjustment disorder with a depressed mood, and pain 
disorder, and explained that the veteran gave a history of 
mild depression, associated with work stress, and chronic 
pain.

According to a January 2000 VA mental health treatment 
record, the veteran, who had no previous psychiatric history 
and was complaining of a depressed mood, irritability, and 
sleep and appetite disturbances, had identified her stressors 
as including "problems at work and in her relationship."  
The diagnosis of an adjustment disorder, with depression, was 
confirmed.  Another VA mental health treatment record, dated 
in March 2000, reveals that the veteran "[c]ontinues to 
experience job stress related to position change but states 
she is learning to be calmer about situations she can't 
change."  She reported that she continued to be irritable 
but had noticed a decline in such occurrences.  No psychotic 
symptoms were noted.  A July 2000 VA mental health treatment 
record reveals that the veteran was doing well, reported an 
improved mood, and indicated that she continued to work and 
that she felt that she was "managing job related stress 
better at this time."  She was noted to be in no distress, 
and a diagnosis of an adjustment disorder, with depression, 
was once again rendered.

At an April 2001 RO hearing, the veteran stated that her foot 
condition "dictates my life style and social life, which is 
almost nil," that she also suffered because of her rhinitis 
condition, which caused constant draining, sniffling, and 
headaches, and that her co-workers "kind of shun me because 
they see me wiping my nose and spitting all of the time," 
which was embarrassing to her.  She also characterized her 
December 1999 VA medical examination as inadequate on the 
basis that it lasted only ten to fifteen minutes, and asked 
for another examination.  Her neighbor, who testified on her 
behalf, stated that he believed that the veteran had had 
"problems with her nerves" for several years, especially 
when she was off of work in the evenings.  He said that he 
and the veteran had been involved in union work for some time 
and that, while she initially had had "a perfect attitude 
where she could deal with everybody," it had "ended up that 
she has a very short fuse, and it is quite obvious because 
she was in pain," with "the main thing [being] her feet" 
and her "constant sniffing."

As requested by the veteran, she was scheduled for another VA 
mental disorders examination, which was conducted in May 
2001.  The examiner was asked to render an opinion as to 
whether it was at least as likely as not that the veteran's 
current nervous condition was related to her service-
connected feet condition.  The examiner stated in the report 
that he reviewed the veteran's claims file, and that the 
veteran reported more than a year of VA psychiatric 
treatment, with no hospitalizations.  The veteran complained 
of problems going to sleep and staying asleep, claiming that 
she was congested and had painful feet all of the time.  She 
could not go to the gym and work out as she used to in the 
past.  She believed that she was ugly and that those around 
her thought that she was spreading germs, which made her 
hesitant to socialize.  She said that she had gained three to 
five pounds a year over the past 15 years, "trying to 
relieve my pain."  She also complained of her back hurting, 
and of "stresses" at her work, which she explained by 
referring to the pressures and to "everybody putting demands 
on me."  She felt like she did not care anymore, and said 
that "I just want relief."  She complained that there was 
"more and more stress on you," like "carrying things," and 
stated that she was exhausted by making her day.  When she 
got up in the morning, she was tired and, on a scale of 1 to 
10, her pain would be a five or six, but by the end of the 
day, it would be 10 to 11.  She complained that she could not 
think, nor remember things, that she had to be told what to 
do, that she was "never comfortable in the temperature," 
and that "I am just falling apart."

The veteran described her childhood as "happy, normal, and 
average," but the examiner stated that she did not show any 
happy or pleasant feelings as she talked about it.  Her 
parents were at home and were always good providers, and the 
veteran had been active in sports in the past.  Since leaving 
active military service, she had been an employee of the 
Jackson, Mississippi, RO, where she currently worked as a 
benefits counselor and veterans' service representative.  She 
said that she was now irritable and sometimes did not care if 
she hurt someone's feelings, and that these were problems 
that she experienced in carrying out her work.  She denied 
any problem in her personal life, but was resistive to giving 
descriptions of what her life was like.  She did indicate 
that she lived by herself, that she watched a lot of TV, and 
that she had no social life, explaining that she shied away 
from social involvements because she felt "ugly, 
disfigured" because of her foot condition.

The examiner described the veteran as an appropriately 
dressed, sad and worried female in a large-frame body, who 
was alert and fully rational, had no gross pathology, and who 
had fluent speech and good memory other than some impairment 
due to a mild concentration problem.  Her mood was 
chronically depressed.  She reported suicidal thoughts.  She 
was short of temper.  Her insight was good.  The examiner 
diagnosed an atypical depressive disorder, not otherwise 
specified, and listed "work stress and social withdrawal" 
on Axis IV, which is the axis that is commonly reserved for 
psychosocial and environmental problems that may affect a 
primary diagnosis.  The examiner then rendered the following 
opinion:

The findings of this examination gives 
[sic] documentation to the presence of a 
depressive illness.  The depression, in 
the opinion of this examiner, is 
exaggerating her experience and report of 
pain rather than pain being the cause of 
her depression.  She is focusing on pain, 
which has a potential financial gain, and 
is not giving attention to occupational 
or personal stress.

The veteran submitted an October 2001 statement refuting the 
above physician's medical opinion.  In the pertinent part, 
she stated the following:

[The VA physician who examined me in May 
2001] has presented a picture that cites 
me as being a money-hungry, gold-digging 
broad that was in his office attempting 
to obtain money from VA.  [He] further 
stated that in his opinion, "she is 
focusing on pain, which has a potential 
financial gain, and is not giving 
attention to occupational or personal 
stress.["]  It was [this physician]'s 
opinion, my nervous condition is not 
associated with my service-connected 
disabilities. I am in total disagreement 
with [his] diagnosis.  ...

Now what I am faced with is the same 
inconsistency that was cited on my 
previous psychiatric examination 
conducted by [VA] ... [in] December ... 1999.  
Both [physicians] agreed that I am 
suffering from some depression.  On the 
other hand, [the most recent physician] 
felt that I was faking or exaggerating 
the severity of my pain and depression.  

In her above statement, the veteran further claimed that 
there was inconsistency in the diagnoses rendered by both VA 
physicians in December 1999 and May 2001, and then directed 
the reader's attention to 38 C.F.R. § 3.328, implicitly 
suggesting that an independent medical opinion be sought in 
her case.

In January 2002, the Board remanded this case to clarify the 
question of the etiology of the veteran's psychiatric 
disability.

On VA re-examination in May 2002, the veteran reported 
problems with her feet, as well as with her sinuses, which 
she said bothered her a lot, especially while at work, as 
other people did not like it when she was sniffling.  She 
again reported a prior history of being active in sports and 
social activities, which was not the case currently due to 
her present physical problems.  She stated that she had been 
working different jobs at the RO since 1987, and complained 
of a lot of difficulty at work because of physical problems 
related to her sinus problems and feet.  She said that she 
did not like the person she had become.  She complained of 
feeling tired and not rested in the morning, and of becoming 
irritable and having difficulty dealing with people.  She 
said that her energy level was very low, especially at work, 
but denied any suicidal thoughts and any auditory/visual 
hallucinations or delusions.  There were no manic symptoms or 
symptoms of generalized anxiety disorder or panic disorder.  
Regarding her past psychiatric history, it was noted that 
there was no such history until five years ago when she had 
been seen by VA for an adjustment disorder with depressed 
mood which was secondary to stress/demands of her job.

On mental status examination, the veteran was noted to be 
cooperative and to have good eye contact.  There was no 
psychomotor agitation or retardation, and she was fully alert 
and oriented, had good concentration/attention capabilities,  
intact memory, coherent and goal-oriented thought process, 
and intact abstraction, judgment and insight.  The mood was, 
however, somewhat subdued, but with appropriate affect.  The 
Axis I impression, and the examiner's opinion, were as 
follows:

Axis I:  The [veteran] at this time does 
not meet diagnostic criteria for any 
major psychiatric diagnosis.  [She] does 
have a history of adjustment disorder 
with depressed mood which seems to be 
related to stress on the job.

...

SUMMARY:  In summary, this is a 46-year-
old ... female who has a lot of symptoms 
related to her sinus problems, which 
include headaches, sniffling, and 
decreased energy, which she continues to 
suffer from her service connected 
condition.  [She] does have some 
depressive symptoms including low mood 
and decreased energy, but does not 
qualify for DSM-IV diagnostic criteria 
for major depression.  [She] did report a 
lot of headaches and related problems 
secondary to sinus problems.  Will 
recommend evaluation for sinus headaches 
related to her sinus condition.

In an October 2002 statement, the veteran essentially 
expressed dissatisfaction with the May 2002 VA mental 
disorders examination report, explaining that it was not 
responsive to the question from the Board in its remand of 
January 2002 regarding the etiology of the veteran's 
psychiatric disability.  She also expressed her disagreement 
with the VA physician's opinion of May 2002 to the effect 
that her symptoms did not fulfill the criteria needed for a 
DSM-IV diagnosis.

Legal analysis

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304 (2002); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

Service connection may also be granted for any disease or 
injury diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

Service connection may be granted as well for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2002). 

As discussed above, the record shows a December 1999 VA 
diagnosis of an adjustment disorder with depressed mood, and 
pain disorder, and an opinion to the effect that there was 
history of mild depression associated with work stress and 
chronic pain; VA outpatient mental health records dated in 
January, March, and July 2000 pointing out to job-related 
stress; a May 2001 VA diagnosis of an atypical depressive 
disorder, with the examiner's opinion that the veteran's 
depression was "exaggerating her experience and report[s] of 
pain" rather than the other way around, and pointing out to 
the fact that the veteran was "focusing on pain, which has a 
potential financial gain, and is not giving attention to 
occupational or personal stress" [emphasis added]; and a May 
2002 VA opinion to the effect that the veteran does not meet 
the DSM-IV criteria for any major psychiatric diagnosis and 
that her history of an adjustment disorder, with depressed 
mood, "seems to be related to stress on the job" [emphasis 
added].

There is no competent medical evidence in the file suggesting 
that the veteran has a psychiatric disability that is 
proximately due to, or secondary to, her service-connected 
disabilities.  On the contrary, those records that address 
this particular question relate the veteran's psychiatric 
difficulties to job-related stress, and one record, dated in 
January 2000, also identifies "relationship" difficulties 
as a second stressor triggering the veteran's adjustment 
disorder with depression.  Moreover, the VA physician who 
examined the veteran most recently opined that she does not 
fulfill the DSM-IV criteria for any major psychiatric 
diagnosis, and underlined the fact that her "history" of an 
adjustment disorder, with depressed mood, "seems to be 
related to stress on the job."

The only evidence in the file supporting the veteran's 
contention that she has a psychiatric disability that is 
proximately due to, or secondary to, her service-connected 
disabilities consists of her own statements to that effect, 
and the testimony offered on her behalf by her neighbor at 
the April 2001 RO hearing.  However, neither individual has 
established, nor claimed, that he or she is a medical expert, 
capable of rendering medical opinions or establishing a 
medical fact.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, their opinions, in and of themselves, are 
considered lay evidence and, as such, are insufficient to be 
considered "competent" evidence to be weighed against the 
above negative evidence.  Thus, the preponderance of the 
evidence is clearly against the veteran's claim for secondary 
service connection for a psychiatric disability.

The Board acknowledges the veteran's implicit request to 
obtain an independent medical opinion.  VA regulation, 
however, provides for such extraordinary action only when 
warranted by the medical complexity or controversy involved 
in a pending claim.  See 38 C.F.R. § 3.328(a).  This is not 
such a case, as the veteran's case involves no medical 
complexity, and the controversy at hand is resolved by the 
competent VA evidence that is already of record.  As shown 
above, the veteran has had three VA mental disorders 
examinations, and the Board is satisfied that their reports 
provide enough data to determine whether, in her particular 
case, the benefit sought on appeal is warranted.

In short, it is not shown that the veteran suffers from a 
psychiatric disability that is proximately due to or the 
result of a service-connected disease or injury.  In view of 
this finding, the Board concludes that service connection for 
a psychiatric disability, claimed as secondary to service-
connected foot condition and allergic vasomotor rhinitis, is 
not warranted.

Finally, it is noted that it is VA's defined and consistently 
applied policy to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt it is meant that an 
approximate balance of positive and negative evidence exists 
which does not satisfactorily prove or disprove the claim. It 
is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
2002); 38 C.F.R. § 3.102 (2002).  In the present case, for 
the foregoing reasons and bases, there exists no reasonable 
doubt to be resolved in favor of the veteran.  Therefore, the 
claim must be denied.


ORDER

Service connection for a psychiatric disability is denied.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

